Citation Nr: 1235469	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome with osteoarthritis of the right knee, to include as secondary to service-connected bony fragment of the right tibia and/or pes planus with degenerative joint disease.

2.  Entitlement to service connection for patellofemoral syndrome with osteoarthritis of the left knee, to include as secondary to service-connected bony fragment of the right tibia and/or pes planus with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board remanded these matters in December 2011 to obtain a VA examination and opinion.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the August 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board concludes that another remand is necessary for further development prior to adjudicating the issues on appeal.  

The Board observes that on VA examination in February 2012, subsequent to the Board's remand, the Veteran asserted that his current patellofemoral syndrome with osteoarthritis of the bilateral knees are caused by or aggravated by his service-connected bilateral pes planus with degenerative joint disease.  In March 2012, the Veteran submitted an article by a Boston rheumatologist that asserts "people with flat feet run a higher risk of knee pain and arthritis in the inner part of the knee."  The Board observes that the VA examiner in February 2009 provided a negative opinion on the matter of whether the Veteran's patellofemoral syndrome with osteoarthritis was caused by or a result of the Veteran's pes planus.  However, the matter of whether the Veteran's service-connected pes planus aggravated the Veteran's bilateral patellofemoral syndrome with osteoarthritis has not been addressed by a VA examiner.  Thus, the Board finds that the Veteran should be provided with another VA examination and opinion to address this issue.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine whether the Veteran's bilateral patellofemoral syndrome with osteoarthritis was chronically aggravated by his service-connected bilateral pes planus with degenerative joint disease.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The examiner is requested to review all pertinent records associated with the claims file and offer opinions as to:

* (1) Whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current patellofemoral syndrome with osteoarthritis of the right knee is aggravated by (chronically worsened by) his service-connected bilateral pes planus with degenerative joint disease; and 
* (2) Whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current patellofemoral syndrome with osteoarthritis of the left knee is aggravated by (chronically worsened by) his service-connected bilateral pes planus with degenerative joint disease?  

The examiner should include an explanation of his or her conclusions based on the evidence of record and medical principals.  As part of his or her rationale, the examiner should discuss the article submitted by the Veteran in February 2012.

2. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral patellofemoral syndrome with osteoarthritis, based on a review of the entire evidentiary record.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

